Citation Nr: 1425674	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to June 1990 and from September 1990 to August 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In this case, the Veteran specifically requested service connection for PTSD.  However, the medical evidence also contains assessments of depressive disorder and adjustment disorder.  Therefore, the issue on appeal has been restyled to include consideration of an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Veteran's case must be remanded.  The Veterans Appeals Contact and Locator System (VACOLS) indicates that the Veteran's claims file includes a dental folder and service medical folder.  Indeed, the RO rating decision, the VA examination reports, and the Statement of the Case indicate review of service treatment records and noted the entrance and separation reports of medical examination.  However, after careful review, there are no service treatment records or dental records currently associated with the claims file.  A Board wide search for the records was completed; however, the records were not located.  The RO was contacted to conduct a search for the service treatment records and dental records pertaining to the Veteran.  A March 2014 e-mail response indicated that there were no records for the Veteran at their station currently.  However, there has been no formal finding of unavailability of these records, nor notification to the Veteran and his representative in this regard.  In light of the above, the Board finds that further efforts must be made to locate the service treatment records and dental records and to provide the Veteran with an opportunity to provide any records in his possession.  

VA treatment records indicate that the Veteran was scheduled for appointments in May 2011, June 2011, and November 2011.  The most recent VA treatment records are dated in April 2011.  Updated VA treatment records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was provided a VA examination in June 2011 with respect to his claim for service connection for PTSD.  The examination was adequate and the examiner explained that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the record contains evidence of other psychiatric diagnoses including depressive disorder and adjustment disorder.  The examiner did not provide an opinion as to whether any other acquired psychiatric disability is related to active service.  A new VA examination must be provided.  38 C.F.R. § 3.159 (c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search at the RO to locate the Veteran's service treatment records and dental records.  Document all efforts made to locate the records.  

If the records are not found, contact the appropriate facility/facilities to determine whether any copies of the Veteran's service treatment records and dental records can be obtained.  

All efforts to locate such records must be documented and must continue until it is reasonably certain that such records do not exist and further efforts to obtain those records would be futile.

2.  If it is determined that it is reasonably certain that further efforts to locate the missing service treatment records would be futile: 

a.  Notify the Veteran that his service treatment records are no longer available; the efforts made to locate them; a description of any further action VA will take regarding the claims; and that the Veteran should provide any copies of this evidence in his possession.   

b.  Issue a formal finding of unavailability and include a copy of the finding in the claims file.  

3.  Request updated VA treatment records from the Tampa, Florida VA Medical Center, to include associated clinics, from April 2011 to the present.  

4.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any psychiatric disability present (other than PTSD).  The claims file must be made available to and reviewed by the examiner in connection with the examination.  The examiner is requested to note the references to the content of the Veteran's service treatment records contained in the November 2009 rating decision and June 2011 statement of the case.

The examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability (other than PTSD), was caused by or related to the Veteran's active service, to include, but not limited to, his exposure to Scud missile attacks.  

A complete rationale must be provided for any opinion reached.  

5.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and afford the Veteran the opportunity to respond.  Thereafter, return the case to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



